DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            G.K., the Father,
                               Appellant,

                                    v.

         DEPARTMENT OF CHILDREN AND FAMILIES, et al.,
                         Appellees.

                             No. 4D15-4787

                            [March 23, 2016]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; J. David Langford, Senior Judge; L.T. Case No. 562015DP
000065B.

   Antony P. Ryan, Regional Counsel, and Richard G. Bartmon,
Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

  Rosemarie Farrell, Orlando, for appellee Department of Children and
Families.

   Laura J. Lee, Sanford, for appellee Guardian ad Litem Program.

                          CONCESSION OF ERROR

PER CURIAM.

   Appellant challenges the trial court’s order adjudicating dependency.
Based on the concession of error by the Department of Children and
Families, we agree there was no competent substantial evidence that the
children witnessed any incidents of domestic violence involving the
parents, or that the children suffered any physical or emotional harm as
a result of these incidents, or that the father posed a current threat to
the safety of the children. C.W. v. Dep’t of Children & Families, 10 So. 3d
136, 139 (Fla. 1st DCA 2009).         The trial court also relied upon
inadmissible hearsay evidence to support the order of dependency, and
these errors were not harmless. See Special v. W. Boca Med. Ctr., 160
So. 3d 1251, 1256 (Fla. 2014). Accordingly, we reverse and remand the
case to the trial court to vacate the adjudication of dependency and for
further proceedings. J.R. v. Dep’t of Children & Families, 995 So. 2d 611,
612 (Fla. 4th DCA 2008).

   Reversed and Remanded.

DAMOORGIAN, LEVINE and KLINGENSMITH, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2